DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites “a housing” claim 1 has been amended to recite a housing so it is not clear if this is the same or a different housing.  For purposes of examination they are considered to be the same housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-6, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1), Mandro et al. (US 2004/0135078 A1), and Shearer Jr. et al. (US 2014/0088494 A1).
With regard to claims 1, 3-5, and 10, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a housing supporting (generally indicated at 39 in Fig. 11, exemplary Fig. 10 member 42): a single-piece plunger shaft slidably received to move along the axis within the tubular barrel (exemplary Fig. 10 plunger 41 see piston at the distal end within barrel 48); an electronic sensor fixed with respect to the tubular barrel to provide direct measurement of motion of the plunger shaft along the axis with respect to the tubular barrel to provide an electronic signal indicating movement of the plunger shaft ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); at least one sensor element attached to the plunger shaft and adapted to communicate with the electronic sensor ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); a motor unit including an electrical motor and driver adapted to engage the plunger shaft at multiple points of contact along the length of the plunger shaft to move the plunger shaft along the axis (Fig. 11 motor 151, driver 154 is part of the motor and contacts the plunger at multiple points of contacts along 155 which is taken as part of the plunger [0157]).  Piehl et al. teach a plunger shaft which is in contact with the driver but does not disclose the contact range extends within and outside the barrel.  However, Almoumen discloses an injector in which various systems can equivalently be used to drive the plunger, one of which includes a plunger shaft which has a driver contact range which extends both within and outside of the barrel (Fig. 3 plunger 18 incorporates the rack to be driven by the gear, [0063]), in other embodiments the plunger is driven by additional components (exemplary Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driver of Piehl et al. directly contact the plunger shaft such that the portion that is contacted extends into the barrel as in Almoumen as Almoumen teach this to be an effective equivalent delivery mechanism and would yield the same predictable result.  The shuttle would be removed and the device would be simplified by only having one plunger shaft component, the rack would be formed directly on the plunger as taught by Almoumen, further this effectively would be forming in one piece an article which was previously formed in two pieces which involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Piehl et al. teach a marker on the piston and a sensor on the housing ([0157]) and that equivalently various types of sensors could be used to determine position and volume including optical ([0217]) but does not specifically disclose gradations on the plunger.  However, Mandro et al. teach a system for determining plunger displacement using optical means which includes gradations on the plunger (Fig. 2 members 46, [0020]) which allows the volume to be accurately determined ([0003]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an optical sensing system in Piehl et al. as in Mandro et al. as Piehl et al. teach optical sensing can be used and Mandro et al. teach this is beneficial for accuracy and would yield the same predictable result.  Piehl et al. discloses the processor may be programmed with targets/limits regarding pressure or volume ([0157]).  Piehl et al. disclose an example using pressure limits such that if the actual pressure exceeds a set limit an alarm is triggered ([0210], [0211]).  Piehl et al. do not specifically disclose producing such an alarm in response to a displacement signal being different than a set value.  However, as Piehl et al. discloses both pressure and volume targets/limits may be set ([0157]) and that volume is calculated based on displacement ([0155]-[0157]) as such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set a volume limit similarly to the pressure limit such that if the desired volume is not reached or is exceeded an alarm would be triggered in order to ensure proper delivery.  Piehl et al. do not disclose the second end of the plunger extends out of the housing for manual movement by pressing on the second end of the plunger during engagement with the motor unit.  However, Shearer Jr. et al. teach an injector in which the plunger has a portion external to the housing in order to manually move the plunger to purge the system or allow the plunger to move in the event of a power failure ([0110], Fig. 3 member 90).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the plunger, which has a flat end, out of the housing of Piehl et al. as Shearer Jr. et al. teach this is beneficial for manually purging the system or allowing for manual movement of the plunger in the event of a power failure.  As combined the plunger would remain in contact with the gear of the motor and would have a flat surface capable of being pressed by the user.
With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with 155 (Figs. 11 and 12), as combined with Almoumen the gear rack is directly formed on the plunger which extends within the barrel.
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Mandro et al. (US 2004/0135078 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are effective for the material and connection of a plunger and would yield the same predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Mandro et al. (US 2004/0135078 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Mandro et al. (US 2004/0135078 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper fluid is delivered (Fig. 5, [0045], [0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a near field sensor and tag system in Piehl et al. as Trombly et al. teach this is beneficial for fluid identification and enhances safety.

Claims 1, 3-6, 10-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1) in view of Almoumen (US 2018/0133400 A1), Bohm (US 2008/0152507 A1), and Shearer Jr. et al. (US 2014/0088494 A1).
With regard to claims 1, 3-5, 10, and 19, Piehl et al. teach a plunger system for a measured delivery of a liquid medicament from a syringe of a type having a tubular barrel extending along an axis and terminating at a needle adapter and including a closely fitting plunger activated elastomeric piston, the plunger system comprising: a single-piece plunger shaft slidably received to move along the axis within the tubular barrel (exemplary Fig. 10 plunger 41 see piston at the distal end within barrel 48); an electronic sensor fixed with respect to the tubular barrel to provide direct measurement of motion of the plunger shaft along the axis with respect to the tubular barrel to provide an electronic signal indicating movement of the plunger shaft ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); at least one sensor element attached to the plunger shaft and adapted to communicate with the electronic sensor ([0156] a linear encoder is attached to the plunger shuttle which communicates with a sensor on the housing 62 to calculate the travel of the plunger, which can be used to calculate volume dispensed, and display that to the user, see display 90 in Fig. 9, [0155]); a motor unit including an electrical motor and driver adapted to engage the plunger shaft at multiple points of contact along the length of the plunger shaft to move the plunger shaft along the axis (Fig. 11 motor 151, driver 154 is part of the motor and contacts the plunger at multiple points of contacts along 155 which is taken as part of the plunger [0157]).  Piehl et al. teach a plunger shaft which is in contact with the driver but does not disclose the contact range extends within and outside the barrel.  However, Almoumen discloses an injector in which various systems can equivalently be used to drive the plunger, one of which includes a plunger shaft which has a driver contact range which extends both within and outside of the barrel (Fig. 3 plunger 18 incorporates the rack to be driven by the gear, [0063]), in other embodiments the plunger is driven by additional components (exemplary Fig. 4).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the driver of Piehl et al. directly contact the plunger shaft such that the portion that is contacted extends into the barrel as in Almoumen as Almoumen teach this to be an effective equivalent delivery mechanism and would yield the same predictable result.  The shuttle would be removed and the device would be simplified by only having one plunger shaft component, the rack would be formed directly on the plunger as taught by Almoumen, further this effectively would be forming in one piece an article which was previously formed in two pieces which involves only routine skill in the art (Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Piehl et al. teach a marker on the piston and a sensor on the housing ([0157]) and that equivalently various types of sensors could be used to determine position and volume including optical ([0217]) but does not specifically disclose gradations on the plunger and using a capacitive sensor.  However, Bohm teaches using a capacitive sensing system to determine plunger displacement which includes two capacitive markers on the plunger which are taken as a set of electronically readable gradations fixed to and distributed along a length of the plunger at separated and discrete locations (Figs. 8 and 9 members 484 and 482 can be considered separately and are at different locations along the length of the plunger) and a set of capacitive sensing elements on the housing (Figs. 8 and 9 member 488 and 486) which are used to determine the plunger position which can be used to determine displacement and volume ([0009], [0063]-[0065]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a capacitive sensing system in Piehl et al. as in Bohm as Piehl et al. teach other sensors may be used to achieve the same result and the sensing as provided by Bohm would provide the same resultant sensed measurements to determine position and volume and would yield the same predictable result.  As combined the extent over which the grid is on the plunger is the sensor detecting range which necessarily overlaps with the driver contact range as it is located on the plunger which is within the barrel and contacted by the driver.  Piehl et al. discloses the processor may be programmed with targets/limits regarding pressure or volume ([0157]).  Piehl et al. disclose an example using pressure limits such that if the actual pressure exceeds a set limit an alarm is triggered ([0210], [0211]).  Piehl et al. do not specifically disclose producing such an alarm in response to a displacement signal being different than a set value.  However, as Piehl et al. discloses both pressure and volume targets/limits may be set ([0157]) and that volume is calculated based on displacement ([0155]-[0157]) as such it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to set a volume limit similarly to the pressure limit such that if the desired volume is not reached or is exceeded an alarm would be triggered in order to ensure proper delivery.  Piehl et al. do not disclose the second end of the plunger extends out of the housing for manual movement by pressing on the second end of the plunger during engagement with the motor unit.  However, Shearer Jr. et al. teach an injector in which the plunger has a portion external to the housing in order to manually move the plunger to purge the system or allow the plunger to move in the event of a power failure ([0110], Fig. 3 member 90).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to extend the plunger, which has a flat end, out of the housing of Piehl et al. as Shearer Jr. et al. teach this is beneficial for manually purging the system or allowing for manual movement of the plunger in the event of a power failure.  As combined the plunger would remain in contact with the gear of the motor and would have a flat surface capable of being pressed by the user.
With regard to claim 6, the diameter of the barrel is fixed and the area would necessarily be used to calculate volume.
With regard to claim 11, see [0157], the motor can be powered by a cable or battery which would both include electrical connection which connect to the motor and are taken as electrical connectors of the housing.
With regard to claims 12 and 13, see motor 151 which rotates gear 154 which engages with 155 (Figs. 11 and 12).
With regard to claim 14, the battery pack 152 is also considered as part of the motor unit.
With regard to claim 15, see Figs. 13A and 13B lever 127 engages the housing portions, when the housing is closed the motor is engaged with the plunger, when the lever is open the housing is open and the syringe and plunger may be removed to disengage the motor from the plunger.

Claims 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Bohm (US 2008/0152507 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claims 20 and 22, Piehl et al. teach a device substantially as claimed but is silent as to how the piston is attached to the plunger and the material of the plunger.  However, Cane teaches a plunger for use in an injection device in which the plunger can be made of thermoplastic and attached to an elastomeric gasket via a variety of connections including a twist lock see Figs. 4f and 4g ([0045], [0069]-[0072]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic material and a twist lock connection in Piehl et al. as Cane teaches such are effective for the material and connection of a plunger and would yield the same predictable result.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Bohm (US 2008/0152507 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 1 above, and further in view of Dlugos et al. (US 2006/0211912 A1).
With regard to claim 21, Piehl et al. teach a device substantially as claimed and that pressure may be sensed ([0208], [0209]) but do not specifically disclose a sensor between the piston and plunger.  However, Dlugos et al. teach a sensor located between the piston and plunger to sense the fluid pressure within the barrel (Fig. 37 426 positioned between 402 and 408, which ultimately also is detecting the pressure of 402 on 408).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Piehl et al. as in Dlugos et al. as this would yield the same predictable result of providing a pressure reading to ensure undesired fluid pressures are not applied.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Piehl et al. (US 2016/0166761 A1), Almoumen (US 2018/0133400 A1), Bohm (US 2008/0152507 A1), and Shearer Jr. et al. (US 2014/0088494 A1) as applied to claim 4 above, and further in view of Trombly et al. (US 2013/0204202 A1).
With regard to claim 23, Piehl et al. teach a device substantially as claimed but do not disclose a near field sensor to read a tag on the syringe.  However, Trombly et al. teach a housing to include a control module which can include a NFC 32 to read a tag 34 which transmits information regarding the type of fluid in the container to enhance safety by ensuring the proper fluid is delivered (Fig. 5, [0045], [0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a near field sensor and tag system in Piehl et al. as Trombly et al. teach this is beneficial for fluid identification and enhances safety.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The amendments are sufficient to overcome the previous objections and rejections under 35 U.S.C. 112.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783